department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n this letter is in response to your request for an information_letter of date number info release date se t eo ra t3 uniform issue list no dear regarding a small family cemetery exempt under sec_501 of the internal_revenue_code code which has built an endowment over the years that far exceeds its current needs you would like to know if it is permissible for a c cemetery_company to make distributions from income to sec_501 public_charities sec_501 of the code provides that an organization described in sec_501 is exempt from federal_income_tax sec_501 provides for exemption from federal_income_tax for c emetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit and any corporation chartered solely for the purpose of the disposal of bodies by burial or cremation which is not permitted by its charter to engage in any business not necessarily incident to that purpose and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual permit or prohibit a cemetery_company exempt under sec_501 from making distributions of income to sec_501 public_charities furthermore there are no revenue rulings or court cases that address this issue under federal_law owned and operated exclusively for the benefit of their members or which are not operated for profit additionally sec_1_501_c_13_-1 of the regulations provides a mutual cemetery_company which also engages in charitable activities such as the burial of paupers will be regarded as operating i n conformity with this standard - referring to the requirement that an exempt cemetery_company must be owned by and sec_501 of the code provides for exemption for cemetery companies neither the code nor the income_tax regulations regulations expressly inasmuch as neither the code nor regulations expressly prohibit a c you should check with the appropriate state attorney_general to determine the operated exclusively for the benefit of its lot owners furthermore contributions to a cemetery_company are treated as charitable_contributions under sec_170 of the code as are contributions to a public charity under sec_170 cemetery_company from making contributions to a c public charity and contributions to both a c cemetery_company and to a c public charity are treated as charitable_contributions under sec_170 distributions of income by a c cemetery_company to a c public charity appear to be within the general ambit of a nonprofit cemetery_company engaging in charitable activities consequences proscriptions due to dedication of assets pertaining to cemetery companies distributing money to charities under that state’s law your general information only this information_letter is not a ruling and it may not otherwise be used or cited as precedent robert c harper jr manager exempt_organizations technical group we hope this information is of assistance to you this information_letter is for if you have any questions please contact id at sincerely
